Wells, J., dissenting: I respectfully disagree with the majority’s overly restrictive view of the applicability of the doctrine of equitable recoupment. I agree with Judge Beghe that all of the conditions for application of the doctrine have been met. I, however, want to focus my disagreement on what I believe is the majority’s mistaken notion that the application of the doctrine of equitable recoupment in the instant case is offensive rather than defensive simply because the amount of an unrelated overpayment of tax resulting from the estate’s failure to claim a credit for tax on prior transfers exceeds the amount of additional estate tax due by reason of the increased valuation of the shares in issue. I believe that, once an equitable recoupment claim is properly raised by a taxpayer in defense of an asserted deficiency, the mere fact that the Commissioner’s partial victory fails to produce a deficiency should not prevent the Court from allowing the equitable recoupment claim. If respondent had been totally sustained on the deficiency, or even if the increase in the valuation of the shares of stock in issue had been great enough to create an overall deficiency in estate tax, I think the majority would concede (assuming that they would agree that the other requirements are met) that the recoupment claimed would be allowed. The application of the doctrine should be governed solely by matters relating to the shares, and not upon the fortuity of unrelated circumstances; i.e., the convergence of (1) respondent’s concession in the notice of deficiency of the credit for tax on prior transfers that petitioner had failed to claim on the estate tax return with (2) the valuation of the shares at an amount that resulted in an overpayment rather than a deficiency. The relevant circumstances may be briefly summarized. For estate tax purposes, the estate valued the shares in issue at $1,505 each. Shortly after decedent’s death, the administration trust sold those shares for $2,150 each, computing the gain realized on the sale using a basis of $1,500 per share, which was approximately the value claimed for estate tax purposes. Respondent determined that each share was worth $2,150. In Estate of Mueller v. Commissioner, T.C. Memo. 1992-284, we found the value of each share to be $1,700 for estate tax purposes. Accordingly, the estate underpaid its estate tax by $957,099 as a result of the undervaluation. However, because the trust used $1,500 as the basis of the shares to compute the gain on the sale, the trust paid $265,999 more in income tax on the sale of the shares than it would have if the proper basis of $1,700 per share had been used. The period of limitations for claiming a refund of that overpayment of income tax had expired. In the notice, respondent allowed the estate a $1,152,649 credit for tax on prior transfers to which it was entitled but which it had not claimed on its estate tax return. The credit was completely unrelated to the issue of the valuation of the shares. If we had sustained respondent’s valuation of the shares, a deficiency would have been due from the estate even considering the overpayment attributable to the allowance of the credit. As it turned out, the additional estate tax attributable to the revaluation of the shares was less than the overpayment resulting from the estate’s failure to claim the credit on its return, and the estate is therefore due a refund. Petitioner argues that it should be allowed to recoup against the additional estate tax attributable to the revaluation of the shares ($957,099) the amount of income tax overpaid on their sale ($265,999). The majority would allow equitable recoupment only if there were an overall deficiency in tax after taking into account all issues in the case (other than the equitable recoupment claim). I agree with Judge Beghe that the recoupment claim should be allowed so long as it does not exceed the additional tax due as a result of the increased valuation of the shares; i.e., recoupment should be applied to correct the error on a transactional basis, not just on the basis of whether some amount is finally determined to be owed to the party who received the windfall. Recoupment has been characterized as a counterclaim or defense against asserted liability relating to the same transaction, item, or event upon which the main action is grounded. Reiter v. Cooper, 507 U.S. 258, 264 (1993); United States v. Dalm, 494 U.S. 596, 605 n.5, 608 (1990); Bull v. United States, 295 U.S. 247, 262 (1935). The doctrine is designed to prevent unjust enrichment of either the taxpayer or the Government. Stone v. White, 301 U.S. 532, 537-539 (1937); Bull v. United States, supra at 260-261. While admittedly no case has squarely considered the issue presented by the instant case, recoupment has always been applied on an item-by-item or transaction-by-transaction basis, and the circumstances surrounding unrelated items or transactions have not been deemed relevant to the application of the doctrine. Rothensies v. Electric Storage Battery Co., 329 U.S. 296, 299 (1946) (recoupment “has never been thought to allow one transaction to be offset against another, but only to permit a transaction which is made the subject of suit by a plaintiff to be examined in all its aspects, and judgment to be rendered that does justice in view of the one transaction as a whole” (emphasis supplied)). Consequently, I believe the majority’s limitation on the application of the doctrine is inconsistent with its nature and the policy underlying it. As there is no issue as to the entitlement to the credit, the “main action” in the instant case is not the entire liability of the estate for tax, but rather the additional estate tax claimed with respect to the shares. I believe that the majority overstates its case regarding the defensive use of equitable recoupment, in that the cases relied on by the majority do not go as far as the majority would have them go. The rejection of equitable recoupment as an offensive weapon by the Supreme Court in United States v. Dalm, supra, does not require the result reached by the majority. If petitioner had paid the full deficiency determined by respondent and sued for a refund, the reach of Dalm would not have precluded the right of petitioner to obtain a refund of the income tax attributable to the sale of the shares even if the refund forum court had reduced the estate tax valuation of the shares as we have done in the instant case. The only limitation imposed by Dalm would have been to preclude petitioner from increasing the amount of its claimed refund by any amount attributable to the claimed overpayment of income tax. Similarly, Bull v. United States, supra, does not require the result the majority reaches because that case did not involve an unrelated claim for refund, and therefore the majority’s hypothetical construction of the Government’s claim were it to sue for the deficiency determined mistakenly emphasizes the taxpayer’s overall liability as the determinative factor in deciding whether to apply the doctrine. Accordingly, I would hold that, to the extent that petitioner’s recoupment claim does not exceed the amount of the additional tax sought by respondent with respect to the shares of stock, the use of the doctrine is purely defensive and does not enable petitioner to affirmatively recover on a time-barred claim. I therefore respectfully dissent. Colvin, Beghe, and Gale, JJ., agree with this dissent.